Citation Nr: 1423754	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation for migraine headaches in excess of 30 percent.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1990 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A subsequent, May 2012 rating decision assigned an initial 30 percent rating for migraines, from the day following the Veteran's separation from active duty.

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.


FINDING OF FACT

The Veteran's migraine headaches occur more than three times per month and have been described as very frequent prostrating and prolonged attacks by a VA examiner and there is no credible evidence that those headaches are capable of producing of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent for migraine headaches is met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Disability Ratings

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Migraines are rated 30 percent disabling when there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant the maximum schedular rating of 50 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

At her November 2009 VA pre-discharge examination, the Veteran indicated that her headaches caused decreased concentration, lack of stamina, and pain, resulting in severe limitations on chores, shopping, exercise, sports, recreation, traveling, feeding, and driving.  To treat headaches, she used Excedrin and rested.  The headaches occurred daily, each lasting one to several hours; she stated that half of the headaches were prostrating.  

In November 2010, the appellant indicated during treatment that her migraine headaches occurred once per week.  

Similarly, in December 2010, she again informed her treatment provider that she got headaches about once per week.  The headaches could be on the right or the left, and could be associated with nausea, photophobia, and phonophobia.  For treatment, she would lie down; without medication, they could last all day, but if she took Excedrin, the headache would go away within one to three hours, if she was able to lie down.  
During treatment in March 2011, the Veteran reported an average of 3 severe migraines per month.  She treated the headaches with Imitrex, but it made her drowsy.  She also had occasional milder headaches.  

The Veteran indicated in July 2011 that she had headaches almost daily, and that she used Excedrin migraine five or six times per week, and Imitrex one to two times per week.  She identified some photophobia and phonophobia with the headaches.  

In October 2011, she reported marked improvement with the introduction of a Topamax regimen.  Her headaches had decreased in frequency and severity.  At the time of the treatment, she was experiencing about one headache per month, and that it was much milder than previous headaches.  

VA provided the Veteran with a second examination in November 2011.  At that time, she stated that her headaches had become progressively more severe and more frequent.  She took Topamax daily and Imitrex two times per month for acute migraines.  Medications helped somewhat, but caused side effects.  Her symptoms included pulsating, throbbing head pain, localized to one side of the head that worsened with physical activity.  Other symptoms associated with headaches included nausea, vomiting, sensitivity to light, changes in vision, and sensory changes; she denied sensitivity to sound.  The headaches lasted less than one day.  Considering the Veteran's reported symptomatology, the examiner determined that there was evidence of characteristic prostrating attacks occurring more frequently than once per month, as well as very frequent prostrating and prolonged attacks.  The Veteran stated that she was involved in an internship, and that her headaches affected her concentration, and caused her to miss work once or twice per month. 

In October 2012, the Veteran reported three migraines per month.  She continued to take Topamax (topiramate) daily.

In November 2012, she stated that she experienced two or more migraines per week.  The pain is so intense that she was unable to perform normal daily activities.  Migraines lasted one hour to three days, during which time she was unable to conduct routines physical activity.  She was unable to be around bright light or noise during her migraines, and her best relief was to lie down in a cool dark room.  Post-migraine, she would be drained of energy, and maintained sensitivity to light and sound, and sometimes a mild headache.  

At some time in 2012, per a March 2013 treatment report, the Veteran had a syncopal episode (without injury) related to a migraine.  

She underwent a third VA examination in March 2013.  At that time, she reported headaches lasting two to three hours, twice monthly.  She did not take medications anymore due to side effects.  To relieve headaches, she would go into a dark room and rest, with relief arriving in an hour or so.  Her specific headache symptoms included pain located on the left side of her head.  She denied constant head pain, pulsating or throbbing pain, pain on both sides of the head, or pain that worsened with physical activity.  Her headaches introduced sensitivity to light, but she did not have "characteristic prostrating attacks of migraine headache pain" or "very frequent prostrating and prolonged attacks of migraine headache pain."  The examiner opined that her headaches limited her ability to work outside in bright light, but did not affect her ability to perform light duty or desk-job occupations, such as in her then-chosen field of counseling.  Her activities of daily living and home chores were not affected by her migraines.  

The Board has carefully considered the evidence of record, and has determined that the disability picture presented is much closer to the 50 percent criteria of Diagnostic Code 8100.  The Board finds that the Veteran is fully competent to report her migraines symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Lay statements and medical evidence show that her headaches have occurred on average more than once per month, sometimes as often as 2 times per week and have been described as very frequent prostrating and prolonged attacks.   

The term "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a total disability rating based on individual unemployability.  Id. at 446; see also, 38 C.F.R. § 4.16 (2013).  The Board notes, however, that the migraines must be, at minimum capable of producing "severe" economic inadaptability.  Here, the evidence suggests that she has, on average (and considering the evidence in a light most favorable to the Veteran), experienced about three to five migraine headaches per month, lasting between one and three hours at a time and that throughout the appeal period the Veteran has reported missing some work due to the severity of these headaches.  The Board acknowledges that the Veteran has been unable to work since 2011.  The Board finds that such frequency and severity as well as the effect on her ability to concentrate meet the requirement of capable of producing severe economic inadaptability.  Thus, the criteria for a 50 percent evaluation for headaches are met.  This is the maximum evaluation for migraine headaches.

The Board notes that the Veteran is already been determined to have total disability due to individual unemployability (TDIU) due to a service connected disability.  Thus, the Board will consider entitlement to an extra schedular rating.

The Board has also considered whether the Veteran's migraines present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's migraine disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization or has incurred significant interference with her employment.  Rather, as discussed above, her migraines caused (when she was working) between one or two missed days of work per month.  As noted above, the rating schedule is designed to account for "considerable loss of working time."  38 C.F.R. § 4.1.  Her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

The Board has applied the benefit of the doubt doctrine.    38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating of 50 percent for migraine headaches is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


